           Case 1:18-cv-11385-JGK Document 58 Filed 10/28/19 Page 1 of 1

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                       Facsimile: (212) 317-1620
_________

                         Memo Endorsed                       October 25, 2019

VIA ECF

Hon. Ona T. Wang
United States Magistrate Judge
United States District Court
500 Pearl St
New York, New York 10007

                 Re:      Nepomuceno Valencia, et al. v. Doughboys of 3rd Ave, Inc., et al.;
                          Case No. 18-cv-11385-JGK-OTW

Dear Judge Wang:

       The parties write jointly to update the Court on the status of the above-captioned matter.
The parties are still in the process of potentially negotiating a resolution of this matter. Defendants’
counsel has provided copies of judgments against Defendant Van Selvarajah and has contended
that Defendants have a limited ability to pay any potential settlement. Plaintiff’s counsel has asked
Defendant’s counsel to provide tax returns and financial statements to support this contention.

        We thank the Court for its time and attention to this matter.


Respectfully Submitted,

/s/Finn Dusenbery, Esq.                                      /s/ Richard Hendler
Finn Dusenbery, Esq.                                         Richard Hendler, Esq.
MICHAEL FAILLACE & ASSOCIATES, P.C.                          LAW OFFICES OF RICHARD M. HENDLER

Attorneys for Plaintiff                                      Attorney for Defendants


                                        A joint letter on the status of settlement is due by December 4, 2019. If no
                                        settlement has been agreed to at that time, parties must state how they
                                        wish to proceed.

                                        SO ORDERED.



                                        _________________________________
                                        Ona T. Wang            10/28/2019
                                        U.S. Magistrate Judge
                          Certified as a minority-owned business in the State of New York
